Case 2:20-cv-07159-SB Document 21-6 Filed 10/23/20 Page 1 of 3 Page ID #:212




                    EXHIBIT F
                                                                         Case 2:17-bk-19548-NB
                                                                         Case 2:20-cv-07159-SB Document 21-6 08/17/17
                                                                                               Doc 42 Filed   Filed 10/23/20  Page
                                                                                                                        Entered    2 of 310:18:07
                                                                                                                                08/17/17  Page ID #:213
                                                                                                                                                   Desc
                                                                                                 Main Document     Page 1 of 2


                                                                          1 Jeffrey I. Golden, State Bar No. 133040
                                                                            jgolden@lwgfllp.com
                                                                          2 Beth E. Gaschen, State Bar No. 245894
                                                                            bgaschen@lwgfllp.com                                        FILED & ENTERED
                                                                          3 LOBEL WEILAND GOLDEN FRIEDMAN LLP
                                                                            650 Town Center Drive, Suite 950
                                                                          4 Costa Mesa, California 92626                                       AUG 17 2017
                                                                            Telephone 714-966-1000
                                                                          5 Facsimile      714-966-1002
                                                                                                                                          CLERK U.S. BANKRUPTCY COURT
                                                                                                                                          Central District of California
                                                                          6 Attorneys for Creditor                                        BY sumlin     DEPUTY CLERK
                                                                            Advocate Capital, Inc.
                                                                          7

                                                                          8                           UNITED STATES BANKRUPTCY COURT

                                                                          9                            CENTRAL DISTRICT OF CALIFORNIA

                                                                         10                                   LOS ANGELES DIVISION

                                                                         11 In re                                          Case No. 2:17-bk-19548-NB
Lobel Weiland Golden Friedman LLP

                                                      Fax 714-966-1002




                                                                         12 LAYFIELD & BARRETT, APC,                       Chapter 11
                                     650 Town Center Drive, Suite 950
                                        Costa Mesa, California 92626




                                                                         13                 Debtor.                        ORDER APPROVING STIPULATION FOR
                                                                                                                           THE APPOINTMENT OF A CHAPTER 11
                                                                         14                                                TRUSTEE

                                                                         15
                                    Tel 714-966-1000




                                                                         16           The Court having considered the Stipulation for the Appointment of a Chapter 11

                                                                         17 Trustee (the “Stipulation”) entered into between secured creditor, Advocate Capital, Inc.

                                                                         18 (“Advocate”), petitioning creditors The Dominguez Firm, Mario Lara, Nayazi Reyes, and

                                                                         19 Maria Rios (the “Petitioning Creditors”), and Layfield & Barrett, APC (the “Debtor,” and
                                                                         20 together with Advocate and the Petitioning Creditors, the “Parties”), and for good cause

                                                                         21 shown,

                                                                         22           IT IS ORDERED that:

                                                                         23           1.    The Stipulation is approved; and

                                                                         24 ///

                                                                         25

                                                                         26
                                                                         27

                                                                         28
                                                                              1129193.1                                    1                                               ORDER
                                                                         Case 2:17-bk-19548-NB
                                                                         Case 2:20-cv-07159-SB Document 21-6 08/17/17
                                                                                               Doc 42 Filed   Filed 10/23/20  Page
                                                                                                                        Entered    3 of 310:18:07
                                                                                                                                08/17/17  Page ID #:214
                                                                                                                                                   Desc
                                                                                                 Main Document     Page 2 of 2


                                                                         1            2.    The Office of the United States Trustee is directed to appoint a Chapter 11

                                                                         2 Trustee in the above-captioned chapter 11 bankruptcy case.

                                                                         3                                             ###

                                                                         4

                                                                         5

                                                                         6

                                                                         7

                                                                         8

                                                                         9

                                                                         10

                                                                         11
Lobel Weiland Golden Friedman LLP

                                                      Fax 714-966-1002




                                                                         12
                                     650 Town Center Drive, Suite 950
                                        Costa Mesa, California 92626




                                                                         13

                                                                         14

                                                                         15
                                    Tel 714-966-1000




                                                                         16

                                                                         17

                                                                         18

                                                                         19
                                                                         20

                                                                         21

                                                                         22

                                                                         23
                                                                               Date: August 17, 2017
                                                                         24

                                                                         25

                                                                         26
                                                                         27

                                                                         28
                                                                              1129193.1                                      2                                    ORDER
